Citation Nr: 1524364	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reimbursement of one full month of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) for a License and Certification (LAC) test administered in February 2013.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel






INTRODUCTION

The Veteran had active service from June 1991 to July 2012.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The appellant took a Commercial Pilot Knowledge Test in February 2013.

2.  Pursuant to a March 2013 decision, the appellant was reimbursed test fees, amounting to $100, and charged one month of education entitlement for this test.  


CONCLUSION OF LAW

The deduction of one full month of education entitlement was erroneous, and therefore, criteria for reimbursement of the full month of education entitlement for a test administered in February 2013 have been met.  38 U.S.C.A. § 3315 (West 2014); 38 C.F.R. §§ 21.9560, 21.9665 (2014).  






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision here, any deficiencies in notice or assistance are considered harmless error.  

Analysis

The record reflects that the appellant was awarded educational benefits under the Post-9/11 GI Bill.  The appellant also sought reimbursement for a Commercial Pilot Knowledge Test that took place in February 2013.  The appellant was subsequently reimbursed for $100.00 to pay for this test in March 2013.  The RO subsequently deducted one month of Post-9/11 GI Bill benefits.  He subsequently requested to reimburse VA the $100.00 he received for test reimbursement and have his one month of Post-9/11 GI Bill benefits reinstated.  This claim was denied by the RO in April 2013.  

The educational assistance program under Chapter 33 (Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.  

With regard to the appellant's test reimbursement, there is a slight ambiguity between the applicable regulations and the applicable statutory authority.  

The regulations indicate that an eligible recipient, who is entitled to educational assistance under Chapter 33, is entitled to receive a reimbursement of the less of $2000 or the fee charged for taking licensing and certification (LAC) tests.  See 38 C.F.R. § 21.9665.  Section 21.9560(b)(1) of the Code specifically indicates that VA will not make a charge against an individual's entitlement for approved LAC tests as provided under § 21.9665.  Id. § 20.9560(b)(1).  

The regulations only allow for reimbursement of one LAC test.  The statutory authority, specifically 38 U.S.C.A. § 3315, was amended effective August 1, 2011, to allow for reimbursement of more than one LAC test, if the test is taken on or after August 1, 2011.  38 U.S.C.A. § 3315. 

For tests taken on or after August 1, 2011, 38 U.S.C.A. § 3315 enumerates the calculation of the amount reimbursed and if/when a charge against an individual's entitlement under Chapter 33 for payment of a LAC test is appropriate.  Id.  Specifically, under 38 U.S.C.A. § 3315, the amount payable for a LAC test may not exceed the lesser of (1) $2,000; (2) the fee charged for the test; or (3) the amount of entitlement available to the individual under this chapter at the time of payment for the test under this section.  38 U.S.C.A. § 3315(b)(1)-(3).  With regard to charging against an individual's account, if deemed appropriate under subsection (b), it is calculated at the rate of one month (rounded to the nearest whole month) for each amount paid that equals (1) for the academic year beginning on August 1, 2011, $1,460; or (2) $1,460 plus the percentage increase equal to the applicable academic year.  See 38 U.S.C.A. § 3315(c).  

In other words, the plain language of the applicable law indicates an applicant's entitlement under Chapter 33 should not be charged against payment for a LAC test unless the amount is equivalent to or greater than the monthly education benefits rate for the applicable academic year.  In this case, the academic year in question is 2013, and therefore, the appellant's test would have to cost $1,601.69 or greater before a charge against his education entitlement would have been appropriate.  It is the "or" in the 38 U.S.C.A. § 3315(b) that is particularly important here.  It appears the RO reimbursed the fee of the test and charged his entitlement by one month.  This is contrary to the plain language of the statute and regulations as indicated above.  

After a review of all of the evidence, the Board finds that the appellant was properly reimbursed a test fee for a February 2013 LAC test, but improperly charged one month of education entitlement pursuant to the requirements of 38 U.S.C.A. § 3315.  

As indicated under 38 C.F.R. § 3315(b), entitlement charges are not generally made for reimbursements of approved LAC tests.  Effective August 8, 2011, 38 U.S.C.A. § 3315 was amended to allow for reimbursement of an unlimited number of LAC tests, but also included a special circumstance in which an appellant's entitlement could be charged for LAC tests.  The special circumstance occurs when the test fee is equal to one month of educational benefits.  At the time of the February 2013 tests, the amount specifically was $1,601.69.  Clearly, the reimbursement of $100 was nowhere near this threshold.  Accordingly, the awarded reimbursement should have had no effect on the appellant's education entitlement.  Reimbursement is granted.  


ORDER

Reimbursement of one full month of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) for a License and Certification (LAC) test administered in February 2013 is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


